Order of the Supreme Court, Nassau County, entered April 6, 1966, reversed, with one bill of $10 costs and disbursements, and plaintiff’s motion denied. In our opinion, triable issues of fact have been raised by the affidavits in this action *570to recover the amount of an alleged loan. Inter alia, one singificant issue is whether the delivery of the cheek by the plaintiff to the defendant was, in fact, made pursuant to an agreed loan transaction between the parties. Christ, Acting P. J., Brennan, Babin and Benjamin, JJ., concur; Hopkins, J., dissents and votes to affirm the order and judgment appealed from.